DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.
Responsive to communication filed on 7/31/2019.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to deploying a first and second microservice manager, classified in G06F9/45558.
II. Claims 21-24, drawn to determining whether a plurality of nodes can serve as candidate nodes, classified in G06F9/5016.
During a telephone conversation with Erich C. Tzou (Reg. No. 56,927) on 3/10/2021 a provisional election was made without traverse to prosecute the invention of Group I., claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2020/0127939).

Regarding claim 1, Parker teaches: A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts, the set of acts comprising: 
receiving a request to instantiate a microservice platform (claim 1, “receive a first service instance request”), wherein the request is received at a computing system having a first node and a second node (¶ 7, “one of a number of distributed network access nodes receives instructions to perform a network element function related to a domain object”), the first node and second node comprising a first virtualized storage controller and a second virtualized storage controller (¶ 32, “Worker instances, or microservices, can be containers, virtual machines ( VMs), containers on VMs, or software processes that are responsible for performing functions on the objects represented in a flexblock”), respectively, that manages a storage pool comprising a first storage device local to the first node and a second storage device local to the second node (¶ 7, “network access nodes may include a number of types of network nodes that provide the ability to allocate resources from a central pool in a distributed manner not directly tied to load balancing”); and 
transmitting a first instruction to the first node to deploy a first microservice manager and transmitting a second instruction to the second node to deploy a second microservice manager (claim 1, “assign the first service instance request to a first worker instance based at least on the first native domain object, the first worker instance including: at least one microservice instance configured to define at least one service instance block to execute the first service instance request, and a service instance block manager configured to manage the first service instance request”), the first virtualized storage controller on the first node performing storage management for a first microservice instantiated by the first microservice manager (¶ 4, “allocate the plurality of network resources to a plurality of distributed worker instances dependent upon a first native domain object associated with the first service instance request”), and the second virtualized storage controller on the second node performing storage management for a second microservice instantiated by the second microservice manager (¶ 6, “Load balancers, or other network resource access points, can distribute work requests to a plurality of containers, virtual machines (VMs), containers on VMs, or software processes (e.g. worker instances) that can perform network element functions by distributing network functions across those network nodes”).
Parker does not expressly disclose a first and second node having a first and second virtualized storage controller; however, Parker discloses a plurality of network nodes and load balancers that allocate virtual machines or containers on VMs to perform network element functions (¶ 6).  A person having ordinary skill in the art would have found the claimed first and second virtualized storage controller obvious in view of Parker’s disclosure of a plurality of network nodes and load balancers that allocate virtual machines or containers on VMs to perform network element functions.

Claim(s) 9 and 17 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker, as applied above, and further in view of Zhang (US 2020/0257676).

Regarding claim 2, Parker does not teach, however, Zhang teaches: first data operated upon by the first microservice is stored in the first storage device local to the first node and second data operated upon by the second microservice is stored in the second storage device local to the second node (¶ 46, “The entire data set is partitioned (e.g., sharded) into non-overlapping shards (e.g., database shard servers 318, database shard servers 312)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of first data operated upon by the first microservice is stored in the first storage device local to the first node and second data operated upon by the second microservice is stored in the second storage device local to the second node, as taught by Zhang, in the same way to the first and second data, as taught by Parker. Both inventions are in the field of distributed microservices, and combining them would have predictably resulted in “flexibility for application development and reuse of fine-grained services”, as indicated by Zhang (¶ 3).

. 

Claim(s) 3-4, 11-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Zhang, as applied above, and further in view of Vasiltschenko (US 2018/0004544).

Regarding claim 3, Parker and Zhang do not teach, however, Vasiltschenko teaches: a data locality rule is enforced by a virtualized storage controller to locally store data in a node that hosts a microservice (¶ 22, “Each of the microservices may generate respective recommended UI changes by processing data (e.g., user profiles 152) related to the particular user and implementing pre-determined localization and personalization rules (e.g., LPN rules 154)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a data locality rule is enforced by a virtualized storage controller to locally store data in a node that hosts a microservice, as taught by Vasiltschenko, in the same way to the computer readable medium, as taught by Parker. Both inventions are in the field of distributed microservices, and combining them would have predictably resulted in “combining localization and personalization of an application UI of a computer application without having to code and maintain different localized versions of the computer application”, as indicated by Vasiltschenko (¶ 4).

a service locality rule is enforced by a virtualized storage controller to instantiate a microservice at a specific node that is locally storing data used by the microservice in a storage device local to the specific node (abstract, “assign the first service instance request to a first worker instance that includes a microservice instance that define service instance blocks to execute the request”).

Claim(s) 11-12 and 19-20 correspond(s) to claim(s) 3-4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker, as applied above, and further in view of Church (US 2018/0088935).

Regarding claim 5, Parker does not teach, however, Church teaches: migrating the first microservice to the second node, wherein the second virtualized storage controller on the second node performs storage management for the first microservice after migration (¶ 36, “manually configuring components (e.g., microservice containers), and/or subsequently reconfiguring those same components (e.g., when migrating an application across deployment environments)”).  
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of migrating the first microservice to the second node, wherein the second virtualized storage controller on the second node performs storage management for the first microservice after migration, as taught by Church, in the same way to the computer readable medium, as taught by Parker. Both inventions are in the field of distributed microservices, and combining them would have predictably resulted in “configuring applications based on their runtime environment”, as indicated by Church (¶ 1).

Regarding claim 6, Parker does not teach, however, Church teaches: presenting the first microservice and the second microservice as network addresses that resolve to the first node and the second node, respectively (¶ 53, “one facet of this is monitoring may include monitoring the network traffic on the interface(s) in the network namespace of the microservice containers. Analysis of the monitored network traffic may reveal a collection of IP addresses, DNS names, port numbers, and other network information or activity associated with the application”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of presenting the first microservice and the second microservice as network addresses that resolve to the first node and the second node, respectively, as taught by Church, in the same way to the computer readable medium, as taught by Parker. Both inventions are in the field of distributed microservices, and combining them would have predictably resulted in “configuring applications based on their runtime environment”, as indicated by Church (¶ 1).

. 

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker, as applied above, and further in view of Peruri (US 2019/0297037).

Regarding claim 7, Parker does not teach, however, Peruri teaches: a node from the computing system is added or removed from the microservice platform (¶ 237, “there are many technological improvements from having each microservice node handle a separate subrequest. It makes the database system fast and highly scalable, since additional microservice nodes may be added to make the database system faster and increase the rate at which subrequests can be processed”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of migrating the first microservice to the second node, wherein the second virtualized storage controller on the second node performs storage management for the first microservice after migration, as taught by Peruri, in the same way to the computer readable medium, as taught by Parker. Both inventions are in the field of distributed microservices, and combining them would have predictably resulted in “database system [that are] fast and highly scalable”, as indicated by Peruri (Id.).

Claim(s) 15 correspond(s) to claim(s) 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker, as applied above, and further in view of Leon (US 2019/0294449).

Regarding claim 8, Parker does not teach, however, Leon teaches: a computing cluster is added or removed from the microservice platform (¶ 64, “the distributed architecture allows the adding of nodes to a cluster and includes no single point of failure”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of migrating the first microservice to the second node, wherein the second virtualized storage controller on the second node performs storage management for the first microservice after migration, as taught by Leon, in the same way to the computer readable medium, as taught by Parker. Both inventions are in the field of distributed microservices, and combining them would have predictably resulted in “conserv[ing] energy by spending much of their time in sleep mode”, as indicated by Leon (¶ 22).

Claim(s) 16 correspond(s) to claim(s) 8, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.